Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 05/14/2020.  
This application is a continuation of application No. 16/874,631 filed on 07/24/2019, now Pat. No. US 10,686,369 B2. 
The information disclosure statement/s (IDS/s) submitted on 06/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/14/2020 are acceptable.
Claims 1-10 are pending and have been examined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsai (U.S. 4,121,271).

In re to claim 6,  Tsai discloses a process for mitigating reverse power flow in an alternating current circuit that includes a generator and a customer load (i.e. see the Abstract and col. 1, line  62 to col. 2 line 2)) comprising:  detecting times of reverse power flow in said circuit, wherein said detecting step is performed by detecting polarities of current and voltage in said circuit and determining reverse power flow at times when said current and voltage are of opposite polarities (i.e. see col. 1, line 62 to col. 2, line 25 and col. 3, lines 7-18); and diverting any reverse power flow away from said circuit at times of said reverse power flow to create recycled power (i.e. see col. 3, lines 34-66).  
In re to claim 7, Tsai discloses a process according to claim 12, further comprising: sending said recycled power to a recovery service line that is a low voltage line; wherein said recovery service line connects to recovery lines that are low voltage lines for remote recycling of said recycled power (i.e. see col. 1, line 62 to col. 2, line 25 and see col. 3, lines 34-66).  
In re to claim 8,  Tsai discloses a process according to claim 12, further comprising: sending said recycled power to preconditioned power lines for local recycling of said recycled power (i.e. see the energize and de-energize process, see col. 3, lines 28-35).  
In re to claim 9,  Tsai discloses a process according to claim 12, further comprising: reconditioning said recycled power using a recycled power reconditioning circuit to create reconditioned power; and introducing said reconditioned power into a customer service panel for use by a customer load (i.e. see col. 3, lines 28-66).  .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 pre-AIA  U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai (U.S. 4,121,271).

In re to claim 10, Tsai discloses a process (i.e. see the Abstract) according to claim 12.   Except, Tsai fails to explicitly disclose that storing said recycled power in an energy storage system.  However, Tsai discloses the claimed invention except for energy storage system.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize energy storage system to store energy, since it has been known in the art that energy is stored in energy storage system, such as capacitors and batteries.

Allowable Subject Matter
Claims 1-5 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “detecting times of reverse power flow in said circuit, wherein said detecting step is performed by detecting polarities of current and voltage in said circuit and determining reverse 15power flow at times when said current and voltage are of opposite polarities, wherein polarity of said voltage is determined with respect to said voltage middle crossing point plus said noise by generating a voltage representative voltage signal with approximately said voltage waveform, and using a voltage hysteresis circuit to generate a high voltage trigger point voltage representing a positive polarity in response to a voltage- 20representative voltage signal higher than said voltage middle crossing point plus said noise, and a low voltage trigger point voltage representing a negative polarity in response to a voltage- representative voltage signal lower than said voltage middle crossing point minus said noise; and wherein polarity of said current is determined with respect to said current middle crossing points by generating a current representative voltage signal with approximately said 86current waveform, with a current middle-crossing voltage at said current middle points, and using a current hysteresis circuit, to generate a high current trigger point voltage representing a positive current in response to a current-representative voltage signal higher than said current middle crossing voltage plus said noise, and a low current trigger point voltage representing a 5negative current in response to a current-representative voltage signal lower than said current middle crossing voltage minus said noise;  power flow at times when said current and voltage are of opposite polarities, wherein polarity of said voltage is determined with respect to said voltage middle crossing point plus said noise by generating a voltage representative voltage signal with approximately said voltage 
15power flow at times when said current and voltage are of opposite polarities, wherein polarity of said voltage is determined with respect to said voltage middle crossing point plus said noise by generating a voltage representative voltage signal with approximately said voltage waveform, and using a voltage hysteresis circuit to generate a high voltage trigger point voltage representing a positive polarity in response to a voltage- 20representative voltage signal higher than said voltage middle crossing point plus said noise, and a low voltage trigger point voltage representing a negative polarity in response to a voltage- representative voltage signal lower than said voltage middle crossing point minus said noise; and wherein polarity of said current is determined with respect to said current middle crossing points by generating a current representative voltage signal with approximately said 86current waveform, with a current middle-crossing voltage at said current middle points, and using a current hysteresis circuit, to generate a high current trigger point voltage representing a positive current in response to a current-representative voltage signal higher than said current middle crossing voltage plus said noise, and a low current trigger point voltage representing a 5negative current in response to a current-representative voltage signal lower than said current middle crossing voltage minus said noise; 
”
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5, claims 2-5 depend from claim 1, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2838